254 Ga. 690 (1985)
333 S.E.2d 613
WILLIAMS
v.
THE STATE.
42346.
Supreme Court of Georgia.
Decided September 5, 1985.
Michael R. Schumacher, for appellant.
James L. Webb, Solicitor, Norman R. Miller, Assistant Solicitor, for appellee.
GREGORY, Justice.
Following a bench trial the defendant was convicted of pimping and possession of lidocaine, and sentenced to serve fourteen months imprisonment. Both of these offenses are misdemeanors. It is undisputed that the trial was not transcribed, and that neither the defendant nor the State requested that a transcript of the proceedings be made. In preparation for this appeal, the parties stipulated to a "narrative of trial events," OCGA § 5-6-41 (g), which has been made part of the record.
OCGA § 5-6-41 addresses the requirements for the reporting and preparation of transcripts of evidence in trial proceedings. OCGA § 5-6-41 (b) provides that "[i]n misdemeanor cases, the trial judge may, in his discretion, require the reporting and transcribing of the evidence and proceedings on terms prescribed by him." OCGA § 5-6-41 (j) provides, "[i]n all cases, civil or criminal, any party may have the case reported at his own expense."
The defendant, an indigent, argues that these statutes operate to deny him equal protection of the laws in that only a defendant who can afford to have his misdemeanor trial proceedings transcribed has a right to a transcript, OCGA § 5-6-41 (j), while an indigent defendant may have his misdemeanor trial proceedings transcribed only at the discretion of the trial court.
We find it unnecessary to reach the merits of this argument because, as stated above, the defendant did not request that a transcript be made in this case. We are unable to determine whether a motion to transcribe the proceedings would have been granted under OCGA § 5-6-41 (b). Therefore, the judgment of the trial court is affirmed.
Judgment affirmed. All the Justices concur.